Citation Nr: 0212533	
Decision Date: 09/19/02    Archive Date: 09/26/02	

DOCKET NO.  00-13 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
arthritis of the left shoulder, currently rated 10 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
a right hip condition.


(The issue of entitlement to an increased (compensable) 
evaluation for a right wrist scar as a residual of the 
removal of a ganglion cyst will be the subject of a later 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
July 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania 
Regional Office (RO), which denied the veteran increased 
(compensable) evaluations for his service-connected left 
shoulder, right wrist and right hip disabilities.  A timely 
appeal was perfected with respect to the denial of these 
claims.  By a subsequent rating decision, dated in August 
2001, the RO assigned a separate 10 percent evaluation for 
the veteran's service-connected left shoulder disability 
(characterized as degenerative arthritis of the left 
shoulder).  

In addition, during the personal hearing held before a 
Hearing Officer at the RO in August 2000, the veteran 
withdrew his appeal of the issue of entitlement to an 
increased evaluation in excess of 10 percent for a scar at 
the amputation site of the left great toe.

As a final matter, the Board is undertaking additional 
development on the issue of entitlement to an increased 
(compensable) evaluation for a right wrist scar, as a 
residual of the removal of a ganglion cyst, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue.

Accordingly, the Board appellate review will be limited to 
the issues listed on the cover page of this decision.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  The left shoulder disability is manifested by subjective 
complaints of pain without radiological findings of 
degenerative changes; compensable limitation of motion or 
additional functional loss is not demonstrated.  

3.  The right hip condition results in no more than 
complaints of pain with activity without significant 
functional limitation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the left shoulder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59 and Part 4, 
Diagnostic Codes 5201, 5202, 5203 (2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

2.  The criteria for a compensable rating for a right hip 
condition have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59 and Part 4, Diagnostic Codes 5251, 5252, 5253 
(2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran was provided with VA 
examinations in September 1999 and September 2000 to 
determine the nature and extent of his shoulder and  hip 
disabilities.  He and his representative have been provided 
with a statement of the case and a supplemental statement of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claim, and essentially 
notified them of the evidence needed by the veteran to 
prevail in a claim.  In the statement of the case and the 
supplemental statement of the case, the RO notified the 
veteran of the evidence needed to substantiate his claims and 
notified the veteran of what evidence he needed to submit.  
In a letter dated in March 2001, the RO notified the veteran 
of what evidence VA would try to obtain and what evidence the 
veteran needed to submit and they offered to assist the 
veteran in obtaining relevant evidence.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  Furthermore, the veteran was 
provided an opportunity to present additional argument in 
support of this appeal at a personal hearing in August 2000.  

Therefore, under these circumstances, the Board finds that 
the veteran has been provided with adequate notice of the 
information and evidence needed to substantiate the claims 
for increase concerning the left shoulder and right hip, and 
that appellate consideration of these claims poses no risk of 
prejudice to him at this time without a remand of the matters 
to the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this context, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
any further assistance would aid him in substantiating the 
two claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of these claims.  See Smith v. Gober, 
14 Vet. App. 227 (2000); DelaCruz v. Principi, 15 Vet. App. 
143 (2001).  


Factual Background

The service medical records show that in March 1989, the 
veteran presented with complaints of left shoulder 
discomfort.  The veteran stated that he was lifting weights 
and that his shoulder gave way.  On physical examination 
tenderness was noted along the suprascapular area with 
decreased range of motion.  The veteran did have continuing 
complaints of chronic right hip pain and discomfort with his 
left shoulder.  In December 1991, the veteran presented with 
complaints of injury to his right hip while performing field 
exercises.  A November 1995 X-ray of the veteran's left 
shoulder showed minimal degenerative osteoarthritis of the 
acromioclavicular joint.  In April 1996, the veteran was 
assessed as having a left shoulder impingement.  

During a VA examination in September 1996, the veteran 
related that he has had left shoulder pain as a result of 
injury to his shoulder during his military career.  He also 
reported a history of an injury to his right hip in 1990, 
after falling while on a field training exercise.  He said 
his right hip pain flares up from time to time.  On physical 
examination the veteran was noted to have normal carriage, 
posture and gait.  It was reported that the veteran was 
right-handed.  The examination of the hip revealed that the 
veteran had normal contour with no pain, tenderness, weakness 
or fatigue.  The veteran was able to stand on his right lower 
extremity and right hip without any difficulty; and right hip 
abduction was to 45 degrees and flexion was past 90 degrees.  
According to the examination report, the veteran's left 
shoulder had normal contour and no tenderness.  On range of 
motion testing the left shoulder flexion was to 180 degrees 
and abduction was to 180 degrees.  The examiner noted that 
the veteran had no significant skin problems at the time of 
this examination.  

Service connection for degenerative joint disease involving 
the left shoulder, both knees and both elbows as well as 
service connection for a right hip condition was established 
by an RO rating action dated in March 1997.  These disorders 
were all rated noncompensably disabling.

In December 1996 the veteran presented to a private physician 
with multiple orthopedic complaints.  The veteran complained, 
in pertinent part, of bilateral shoulder pains.  On objective 
examination the veteran had full range of motion of his 
shoulders bilaterally but with pain on extremes of flexion 
and extension.  

When the veteran was seen by VA in December 1998, it was 
noted that the veteran had left shoulder arthritis and that 
he was left-hand dominant.  The physical examination showed 
that the ranges of left shoulder motion were forward flexion 
to 170 degrees, abduction to 160 degrees, external rotation 
to 45 degrees, and internal rotation to T5.  The veteran was 
able to lift off, infraspinatus intact, supraspinatus intact 
with some pain on resistance.  There was no impingement sign.  
The veteran's left upper extremity was noted to be 
neurovascular intact.  

In June 1999 the veteran presented to a VA treatment facility 
with complaints of recent injury to his left shoulder.  The 
veteran stated that he fell on a slippery floor at work on 
June 25, 1999, and grabbed onto something to break his fall 
with his left shoulder.  He said by Saturday he had soreness 
of the left neck region and elbow and pain in the left 
shoulder with movement or with weight on it.  On physical 
examination the veteran had a full range of motion of the 
left shoulder with pain with extension of the left shoulder 
only.  Sensation was intact.  Left shoulder injury was the 
diagnostic assessment and the veteran was provided with warm 
compresses to the neck.  

The veteran presented to a VA orthopedic clinic in July 1999 
with continuing complaints of multiple joint pain including 
shoulder pain and right hip pain .  He said that his right 
hip had been painful to him since the Gulf War and described 
aching and intermittent sharp pains that are nonradiating, 
specifically over the posterior, superior iliac spine.  On 
physical examination the veteran was noted to have full range 
of motion in his shoulders, elbows, and hands.  His strength 
was 5/5 in abduction, adduction, flexion, extension.  He was 
intact to light touch bilaterally in his upper extremities.  
He had full range of motion in his hips and was 5/5 in hip 
flexors and extensors.  An X-ray of his hips revealed no 
evidence of degenerative joint disease.  X-rays of his left 
shoulder showed no evidence of rotator cuff impingement or 
acromioclavicular separation.  The examiner recommended the 
veteran undergo physical therapy to stretch his right hip and 
to increase shoulder strength.  

On a VA examination in September 1999 the veteran stated that 
he had a past medical history of having degenerative 
arthritis involving the left shoulder and the right hip.  He 
said he had generalized joint pain, particularly the joints 
of the right hip and left shoulder.  On physical examination, 
it was noted that the veteran was right-handed.  Posture and 
gait were within normal limits although the veteran stated 
that he had pain while walking.  On examination of the left 
shoulder it was noted the veteran had a normal contour with 
no tenderness and no pain on motion.  Range of motion of the 
left shoulder was reported by the examiner to be normal with 
left shoulder abduction to 180 degrees with pain after that 
and flexion to 180 degrees again with pain after 180 degrees.  
Internal rotation was normal at 90 degrees and external 
rotation was 60 degrees, which the examiner stated was well 
within normal limits.  Examination of the right and left hip 
found abduction to be to 45 degrees.  Upon laying down 
straight leg raising test was negative.  Flexion on the right 
and left was to 90 degrees, which the examiner stated was 
normal.  Cross legged appeared not to be painful on left and 
right.  The examiner concluded as a diagnostic assessment 
that the veteran had subjective complaints in pertinent part 
of right hip and left shoulder pain.  

At a personal hearing on appeal in August 2000 the veteran 
testified that he has been receiving VA physical therapy 
treatment for his left shoulder since 1995 and has most 
recently been going for the last several months and stopped 
due to schooling and work.  He said he was given a home 
exercise program to try to strengthen his shoulder along with 
pain medication.  The veteran testified that he was left-
handed and said that he has left shoulder pain with 
repetitive use of that joint.  He also said that the pain was 
constant and that he had pain with lifting and extending his 
arm over his head.  The veteran also described right hip 
pain, which he said, increases with activity.  He said he has 
no problems with pain on walking but has problems with pain 
when he sits or ascends stairs. 

The veteran presented to a VA primary care clinic in August 
2000 and stated that his left shoulder continues to bother 
him and wondered if there was anything that could be done for 
this.  His examining physician noted that in reviewing the 
veteran's record it had been noted by orthopedics 
approximately one year ago that his X-rays were normal and 
that they could find no symptoms of impingement and that he 
more than likely had a chronic discomfort.  The veteran 
denied any numbness or tingling in his left shoulder but said 
that he felt that the shoulder was weak and that it 
occasionally awakens him from sleep.  On the pain scale the 
veteran rated his left shoulder pain as a 7.  The examiner 
noted that the veteran had been going to physical therapy for 
his left shoulder discomfort and had been seen by orthopedic 
physicians.  The veteran was provided Darvocet for his left 
shoulder complaints.  

On a VA examination in September 2000, the veteran described 
injury to his right hip and said that at this point he has 
pain that can be exacerbated with prolonged sitting and 
prolonged walking.  With respect to his left shoulder he 
reported that he was in a weightlifting contest and while 
doing overhead press he bumped his weights causing an 
overexertion of the left shoulder and since that time has had 
severe left shoulder pain especially with lifting or overhead 
activities.  It was noted that the veteran's treatment over 
the course of the years has been predominantly conservative.  
On examination of the left shoulder it was noted the veteran 
had full range of motion of the left shoulder with forward 
flexion 0 to 180 degrees.  Shoulder abduction was 0 to 
180 degrees and left shoulder external rotation was 0 to 
90 degrees.  Shoulder internal rotation was also 0 to 
90 degrees.  The examiner stated that the veteran essentially 
has no pain with range of motion however active overhead use 
does cause him pain, which he points to over the bicipital 
tendon.  The examiner was able to reproduce pain in the 
bicipital tendon region with direct palpation of the biceps.

Examination of the hip showed a full range of motion of the 
right hip with flexion of 0 to 125 degrees, extension 0 to 
30 degrees, abduction 0 to 45 degrees and adduction 0 to 
25 degrees.  External rotation was 0 to 60 degrees, internal 
rotation was slightly decreased at 0 to 15 degrees and 
painful with maximal internal rotation at the 
posterior/superior iliac spine.

The examiner noted that X-rays of the right hip (from an 
examination a year ago showed) no evidence of osteoarthritis 
and there was normal joint space and alignment.  X-rays of 
the veteran's left shoulder reportedly showed no evidence of 
high riding humerus.  There was also no evidence of spurring 
and no evidence of abnormalities within the bones.  Joint 
spaces were normal.

The examiner commented with respect to the right hip he noted 
that the veteran does have complaints of pain in the 
posterior sacroiliac spine but that the right hip had a 
normal range of motion without pain.  He noted that there was 
no evidence of pelvic instability and X-rays showed no 
evidence of osteoarthritis.  With regards to the left 
shoulder he noted that the examination was consistent with 
bicipital tendinitis.  He also stated that although the 
veteran says he has pain with left shoulder motion and 
overhead activities he was unable to get any type of pain in 
the left shoulder with the exception of direct palpation of 
the biceps and forced active flexion.  It was also noted on 
neurological examination that the veteran had essentially a 
normal examination with no evidence of neuropathy or 
radiculopathy to explain his pain symptoms.  His neurological 
examiner expressed an opinion that it was more likely that 
his pain is due to degenerative joint disease of the 
shoulder.  

A December 2000 magnetic resonating imaging (MRI) of the 
veteran's left shoulder was interpreted to reveal a normal 
left shoulder.  

When seen at a VA orthopedic clinic in February 2001 it was 
noted that the veteran presented with complaints of left 
shoulder pain.  On physical examination the veteran was noted 
to have an excellent range of motion of his left upper 
extremity with forward flexion from 0 to 170 degrees and 
abduction from 0 to 175 degrees.  External rotation was to 
45 degrees and internal rotation was to about T6.  There was 
negative liftoff sign, Hawkins and Neer's.  There were mildly 
positive cross-shoulder adduction tests.  The examiner noted 
that the left shoulder MRI and X-rays of the left shoulder 
showed mild AC arthrosis and significant bursitis over the 
insertion of the supraspinatus insertion.  He also noted that 
there was questionable tendonopathy and partial thickness 
rotator cuff tear.  The results of the strength testing of 
the upper extremities revealed that the left upper 
extremities supraspinatus and infraspinatus were 4 plus/5; 
and that the suprascapularis was 5/5.  The diagnostic 
assessment was of mild impingement of the left shoulder with 
rotator cuff tendinitis.  





Increased Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (rating schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
rating schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions and civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluation disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2001); see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2000).  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand is to be considered major. 38 
C.F.R. § 4.69 (2001).  Here, the reports of VA examination of 
September 1996 and 1999 indicate that the veteran is right 
handed.  Significantly, however, a report of VA examination 
of December 1998 also indicates that the veteran is left 
handed.  Moreover, the veteran has certified over his 
signature in service department reports (i.e., Reports of 
Medical History, dated in December 1993 and March 1996), as 
well as in sworn testimony, that he is in fact left handed.  
Thus, the Board determines that the evidence of record 
supports a finding that the veteran's left hand is dominant.


A.  Left Shoulder

The veteran's degenerative arthritis of the left shoulder is 
currently assigned a 10 percent disability evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, for arthritis 
established by x-ray findings and noncompensable limitation 
of motion.  

Pursuant to Diagnostic Code 5003, degenerative arthritis 
(hypertrophic osteoarthritis), when established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  When, however, limitation of motion of the 
specific joint is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a.

In the absence of objective evidence of limitation of motion, 
Diagnostic Code 5003 provides for a disability evaluation of 
10 percent for X-ray evidence of involvement of two or more 
major joints or two or more minor joints, and 20 percent for 
the same type of evidence with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a. 

Moreover, 38 C.F.R. § 4.59 provides that "[i]t is the 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for that joint."  Read 
together, Diagnostic Code 5003 and § 4.59 thus prescribe that 
painful motion of a major joint or group of joints caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitlement to a 
minimum 10 percent rating under Diagnostic Code 5003, even 
though there is no actual limitation of motion.  See Hicks v. 
Brown, 7 Vet. App. 417, 420 (1995) (quoting Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 489 (1991)).  This appears to be 
the basis for the currently assigned 10 percent rating for 
this disability.  

To justify an increased evaluation for the veteran's left 
shoulder disorder, there must be evidence of functional 
impairment of the shoulder under the applicable diagnostic 
codes of the rating schedule.  Here, we observe that the 
severity of the veteran's left (major) shoulder disability 
can be ascertained by application of the criteria set forth 
under Diagnostic Code 5201, 5202, and 5203.  Under Diagnostic 
Code 5201, for limitation of motion of the (major) arm, a 
20 percent rating is granted when the limitation is at the 
shoulder level; a 30 percent rating is granted when 
limitation is midway between the side and the shoulder level; 
a 40 percent rating is granted when limitation is to 
25 degrees from the side.

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity; a 30 percent rating is 
granted when there is marked deformity.  Also under 
Diagnostic Code 5202, for recurrent dislocations of the major 
arm at the scapulohumeral joint, a 20 percent rating is 
granted with infrequent episodes and guarding of movement 
only at shoulder level; a 30 percent rating is granted when 
there are frequent episodes and guarding of all arm 
movements.  A 50 percent rating is granted for fibrous union; 
a 60 percent rating is granted for nonunion (false flail 
joint); and an 80 percent rating is granted for loss of head 
of (flail shoulder).  38 C.F.R. § 4.71a.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major arm, a 10 percent rating is granted for 
malunion or nonunion without loose movement; a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation.  38 C.F.R. § 4.71a.

Considering the evidence and the applicable laws, the Board 
finds that entitlement to an increased rating in excess of 10 
percent is not warranted.  The most recent reports of 
examination of the left shoulder in July 1999 and September 
2000, as well as in February 2001, show that the veteran 
demonstrated a full range of left shoulder motion with 
essentially no pain detected with range of motion.  Moreover, 
none of the evidence currently on file establishes that the 
veteran's service-connected left shoulder disability is 
manifested by actual limitation of motion at the shoulder 
level, malunion of the humerus with moderate deformity or 
dislocation or nonunion of the clavicle or scapula, as 
required for a 20 percent rating under Diagnostic Codes 5201, 
5202, and 5203, respectively.  

The veteran's service-connected left shoulder disorder is 
shown to be primarily manifested by earlier findings 
establishing objectively confirmed painful motion of the left 
shoulder, and x-ray evidence showing minimal degenerative 
osteoarthritis of the acromioclavicular joint.  (See report 
of x-rays of the left shoulder, dated November 1995; private 
medical records, dated December 1996; and VA examination 
report, dated December 1998).  Subsequently dated x-rays of 
the left shoulder were interpreted as showing no 
abnormalities and/or other evidence of degenerative changes, 
fractures or dislocation.  There is no abnormality of the 
left shoulder joint reported on the most recent MRI in 
December 2000.  Nonetheless, according to the VA examiner in 
February 2001, the left shoulder MRI and x-rays showed mild 
acromioclavicular arthrosis and significant bursitis, and the 
resulting diagnosis was of mild impingement of the left 
shoulder with rotator cuff tendinitis.  As such, the 
veteran's complaints of pain, as supported by adequate 
pathology, appear to have been factored into the current 
10 percent evaluation, which has been established by the RO.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995); Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997).  Moreover, although the veteran complains of pain 
on motion, the reports of VA examination of the left shoulder 
have consistently shown no actual limitation of motion of the 
joint.  Thus, a higher rating based on additional limitation 
of motion due to pain is not warranted.  DeLuca, supra.

For these reasons and bases, the Board finds that the 
veteran's service-connected left shoulder disability simply 
is not impaired to a degree to warrant an increased 
evaluation in excess of the 10 percent evaluation that is 
already assigned under the rating schedule.


B.  Right Hip Condition.

The veteran's right hip disability is rated by the RO as zero 
percent disabling under Diagnostic Code 5299-5252 based on 
limitation of motion.  38 C.F.R. § 4.27 (2001) provides that 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  

Diagnostic Code 5252 provides that a 10 percent rating will 
be assigned with flexion of the thigh limited to 45 degrees.  
A 20 percent rating contemplates flexion limited to 
30 degrees.  Flexion limited to 20 degrees warrants a 
30 percent rating and flexion limited to 10 degrees warrants 
a 40 percent rating.  

Alternatively the veteran's service-connected right leg 
condition can be rated under Diagnostic Code 5253.  
Diagnostic Code 5253 provides for evaluation of impairment of 
the thigh manifested by limitation of abduction, adduction, 
or rotation.  Limitation of rotation such that the individual 
cannot toe-out more than 15 degrees warrants a 10 percent 
evaluation.  Limitation of adduction so that the legs cannot 
be crossed warrants a 10 percent evaluation.  Limitation of 
abduction, with motion lost beyond 10 degrees, warrants a 
20 percent evaluation.  

Moreover, in every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

The Board has carefully reviewed the evidence of record, 
which has been summarized above.  VA examinations have 
consistently shown that the veteran has essentially full 
range of motion of the right hip in all planes except for a 
finding of slightly decreased internal rotation at 0 to 
15 degrees with pain on VA examination in September 2000.  
Full range of motion of flexion of the hip is 0 to 
125 degrees and on abduction is 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II (2001).  Limitation of flexion, abduction 
and/or rotation as to meet the requirements for a compensable 
rating under Diagnostic Codes 5252 or 5253, cited above, is 
not shown.  Furthermore, the evidence did not show limitation 
of extension of the thigh to 5 degrees and the requirements 
for a compensable rating under Diagnostic Code 5251 is also 
not shown.  

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40 regarding functional loss 
due to pain, and 38 C.F.R. § 4.45, regarding more or less 
movement than normal, weakness, excess fatigability, 
incoordination, pain on movement of a joint, swelling, 
deformity or atrophy.  See DeLuca, supra, 8 Vet. App. at 204-
207.

In this case, there is no evidence of weakness, excess 
fatigability, incoordination, swelling, deformity, or atrophy 
of the right hip.  With respect to the pain the Board notes 
that although the veteran has complaints of pain, VA 
examination in September 2000 localized such complaints to 
his sacroiliac spine.  Pain was not found to be referable to 
his service-connected right hip, which demonstrated pain-free 
full range of motion on this examination.  As such the Board 
concludes that the veteran has not demonstrated any 
significant functional loss to warrant an increased 
evaluation based on the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  

In reaching the decisions above, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence has an approximate 
balance such as to warrant its application.


ORDER

An increased evaluation for degenerative arthritis of the 
left shoulder is denied.

An increased (compensable) evaluation for a right hip 
condition is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

